Case 2:19-cr-00874-GMS Document1 Filed 06/27/19 Page 1 of 6

 

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Date of Arrest: June 26, 2019

UNITED STATES OF AMERICA
Plaintiff,

Magistrate’s Case No. \4-(\502M I

)
)
) COMPLAINT FOR VIOLATION OF
Vs. ) Title 8, United States Code,
) Section 1324 (a) (1) (A) (ii)
MAGANA-Arias, Guillermo Isidro ) Transportation of Illegal Aliens
YOB: 1972 ) Count One
)
)
)
)
)
)

Citizen of Mexico

Defendant.

 

I, the undersigned complainant, being duly sworn, state that the
following is true and correct to the best of my knowledge and belief:
COUNT ONE

On or about June 26, 2019, near Yuma, Arizona, within the District of
Arizona, Defendant Guillermo Isidro MAGANA-Arias, knowingly or in
reckless disregard of the fact that certain aliens, namely: Pablo
ANTONIO-Martinez, Jose ANTONIO-Valera, Orlando Fabian CORRALES-—
Martinez, Fidel CORTES-Guerrero, Isidro DE LOS SANTOS-Chavez, Martina
FLORES-Chavez, Victoria FLORES-Nava, Carmen MALDONADO-Rojas, Gregorio
MARCELO-Medina, Pedro MARTINEZ-Hernandez, Cesar MARTINEZ-Ortiz, Ismael
MONTEALEGRE-Cortez, Maurilio MORENO-Ortiz, Marcelino OLIVERA-Moreno,
Manuel ROSAS-Gonzalez, Mauricio SALAZAR-Betancourt, and Porfirio
VASQUEZ-Dias, had come to, entered, and remained in the United States
in violation of law, did transport and move or attempt to transport and

move said aliens, in furtherance of such violation of law, in violation
Case 2:19-cr-00874-GMS Document1 Filed 06/27/19 Page 2 of 6

 

of Title 8 United States Code Section 1324(a) (1) (A) (ii) (Transportation

of Illegal Aliens) (Felony).

And the complainant states that this complaint is based on the attached

Statement of Facts incorporated herein by reference.

thx UWL AUS
Authorized by: AUSA Louie Uhl
samué1 HOrrocks

Border Patrol Agent
United States Border Patrol

Sworn to before me and subscribed in my presence, June 27, 2019, at
Yuma, Arizona.

 

 

Jamés F. Metcalf
ited States Magistrate Judge
Case 2:19-cr-00874-GMS Document1 Filed 06/27/19 Page 3 of 6

 

UNITED STATES OF AMERICA
Vv.

Guillermo Isidro MAGANA-Arias

STATEMENT OF FACTS

Te; Samuel Horrocks, being duly sworn, do state the
following:
I. FACTS

At approximately 2109 hours, Charlie 11 working in 854 (Yuma
Sector’s camera operator) advised via service radio, that a
sensor had registered multiple hits. At approximately 2116
hours, Charlie 11 obtained the first visual of subjects on
camera. 854 observed a group of approximately 15 subjects
headed eastbound near County 17t® approaching the levee. At
approximately 2119 hours, BPA Garry Wegener, and Eric Rivas
witnessed a pick-up truck headed westbound on County 17%
from Highway 95 towards the location of where the subjects
were being monitored on camera. At approximately 2122 hours
the subjects were seen crossing the Salinity Canal at the
County 17th bridge and continuing eastbound. At
approximately 2125 hours the subjects were seen loading up
into the bed of the pick-up truck. At 2126 hours, 854
notified via service radio that all subjects had loaded into
the pick-up truck and the vehicle began to travel eastbound
on County 17*® towards Highway 95. Once the pick-up drove
past BPA Rivas and BPA Wegener could see multiple subjects
in the bed of the pick-up truck. The agents proceeded to
activate their vehicles lights and sirens and followed the
vehicle eastbound on County 17t*, across Highway 95. They
confirmed multiple bodies in the bed of the pick-up truck.
The pick-up truck continued eastbound until Ave G and then
travelled north towards Highway 95.

At approximately 2132 hours, the pick-up truck yielded on
Ave G approximately 200 yards north of Highway 95. On
approach, BPA Wegener observed the driver exit the vehicle
and attempt to run_ south. BPA Rivas apprehended the
individual that exited the driver’s seat of the truck. Two
subjects climbed out of the bed of the pick-up and attempted
to run west. BPA Wegener apprehended the two subjects
Case 2:19-cr-00874-GMS Document1 Filed 06/27/19 Page 4 of 6

running west away from the truck. The remaining subjects
stayed in the bed of the pick-up truck and were apprehended
by supporting units that arrived on scene. Initially the
driver and 16 subjects were apprehended in the direct
vicinity of the vehicle. The passenger door of the vehicle
was also open and there was a trail of footprints heading
south towards Highway 95. A short time later, supporting
units notified BPA Wegener that another subject was found
approximately 300 yards away near an abandoned house on
Highway 95 with foam glued to the bottom of his shoes. All
17 subjects had foam glued to the bottoms of their shoes.

IIT. PRINCIPAL

On June 27, 2019 at approximately 1:03 A.M., BPA Noriega and
A. Lopez conducted an interview with Guillermo Isidro
MAGANA-Arias (MAGANA). MAGANA stated that he was contacted
by an acquaintance, asking him if he wanted to work. MAGANA
stated that due successfully transporting illegal aliens on
six prior occasions, he was trusted to do the job. The type
of work he was offered was to pick up people who had
illegally entered the United States and transport them to
different locations within Yuma, Arizona.

MAGANA stated that on March 26, 2019 he was contacted by his
acquaintance for the job they had spoken about. MAGANA
stated that he entered the United States with his B1/B2
Border Crossing Card through the Calexico, California Port
of Entry. After crossing over into the United States he
picked up the pick-up truck in a predetermined parking lot,
then drove to Yuma, Arizona.

MAGANA stated that after arriving in Yuma he was called by
his contact and told where to go. When he arrived at the
predetermined location he found all 16 subjects and told
them to climb into the bed of the truck. Shortly after they
had loaded up, he saw the lights of immigration official’s
vehicles. After being pulled over BPAs questioned MAGANA as
to why he did not stop when he heard the lights and sirens.
MAGANA stated that he was scared and did not know what to
do. MAGANA stated that he did not know where he was going
to drop the subjects off at because he had not received
instructions yet.

MAGANA stated that he was going to get paid $1,500 USD for
this job once he dropped the subjects off in Yuma. MAGANA
also stated that he knew that all subjects were in the

United States illegally.
Case 2:19-cr-00874-GMS Document1 Filed 06/27/19 Page 5 of 6

 

III. SMUGGLED ALIENS

On June 27, 2019 at approximately 2:48 A.M., BPA A. Lopez
and F. Noriega conducted an interview of Mauricio SALAZAR-
Betancourt (SALAZAR). SALAZAR admitted to being a citizen
and national of Mexico illegally present in the United
States. SALAZAR stated that he agreed to pay $5,500 U.S.
dollars to be smuggled into the United States, and that his
destination was Los Angeles, California.

SALAZAR stated that he traveled from Mexico City to San Luis
Rio Colorado, Sonora Mexico prior to entering the United
States illegally. Prior to entering the U.S. he had foam
glued to his shoes in order to attempt to evade detection by
Border Patrol agents while walking across the desert.

SALAZAR stated that he entered the bed of the pick-up truck
along with all other subjects until his arrest SALAZAR was
not able to identify the driver of the truck in a six pack
photo lineup, but knew he was male due to the instructions
given while entering the bed of the truck.

On June 27, 2019 at approximately 3:17 A.M., BPA A. Lopez
and F. Noriega conducted an interview of Marcelino OLIVERA-
Moreno (OLIVERA). OLIVERA admitted to being a citizen and
national of Mexico illegally present in the United States.
OLIVERA stated that he was unsure of how much he would have
to pay to be smuggled into the United States.

OLIVERA stated that prior to his entry into the U.S. he had
foam glued to the bottom of his shoes in order to avoid
detection by Border Patrol while crossing through the
desert.

OLIVERA stated that he entered the bed of a truck and did
not have a seat belt. OLIVERA also stated that some of the
other subjects were on top of him. When shown a six pack
photo lineup OLIVERA was unable to identify the driver of
the truck.

To the best of my knowledge and belief, the following is a
list of all Border Patrol law enforcement personnel present
during interviews, statements, and questioning of the
Defendant in this matter from initial contact to the writing
of this document: BPA Francisco Noriega, BPA Argent Lopez,
BPA Keoni Nacis, BPA Monica Cruz, BPA Carlos Barba, BPA
Osvaldo Rivera.
Case 2:19-cr-00874-GMS Document1 Filed 06/27/19 Page 6 of 6

 

To the best of my knowledge and belief, the following is a
list of all Border Patrol law enforcement personnel not
already mentioned above who were present and/or took part in
other parts of this investigation (e.g., arrest, search,
seizure, proactive investigation, surveillance, etc.) from
initial field contact through the writing of this document:
SBPA Kevin Michael, BPA Eric Rivas, BPA Abraham Garcia, SBPA
Matthew De La Pena, BPA Gary Wegener.

Based on the foregoing, there is probable cause to believe
that MAGANA-Arias, Guillermo Isidro violated the statutes as
alleged in the attached complaint.

 

Samyé1 Hoxcdcks
Border Patrol Agent
United States Border Patrol

Sworn to before me and subscribed in my presence, June 27,
2019, at Yuma, Arizona.

  

 

  

 

C= —wetoalt

nited States Magistrate Judge
